Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 20, 2018

The Court of Appeals hereby passes the following order:

A19A0450. JONES v. EVANS et al.

      Andrew Evans and Kurt Renfroe filed a civil action against Chet Jones seeking
repayment of a loan. When Jones failed to answer the claim, the trial court granted
Evans’s motion for default judgment. Jones appealed, but after the appeal was
docketed, Jones filed for Chapter 7 bankruptcy protection in the United States
Bankruptcy Court for the Northern District of Georgia. He then filed a notice to stay
his appeal and has submitted a copy of the Chapter 7 petition to this Court.


      “[T]he appellate courts of this state are constitutionally required to dispose of
every case at the term of court for which it is entered on the court’s dockets for
hearing or at the next term of court. See Ga. Const. of 1983, Art. VI, Sec. IX, Para.
II. Accordingly, this Court does not have the power to stay a case.” See Boardman
v. Brenninkmeijer, 328 Ga. App. 882, 882-883 (763 SE2d 267) (2014).


       We therefore remand this case to the trial court until the stay of proceedings
is lifted. See id. Once the bankruptcy stay is lifted, Jones may re-institute his appeal
by filing a new notice of appeal in the trial court within 30 days of the date of the
entry of bankruptcy court’s order lifting the stay. Id.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/20/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.